Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 1 of 77




            EXHIBIT A
    Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 2 of 77




    Supplemental Letters in Support of Kaleil D. Isaza Tuzman
                          July 27, 2021
                          [To supplement ECF No. 1159 Ex. A]

Exhibit
 No.                  Author               New or Supplemental Letter Since June 2018
          [to be filed under seal]      Addendum to expert report dated June 18, 2018,
 A-19     Dr. Jessica Pearson, Psy.D.   ECF No. 793 Ex. B
 A-20     Catherine Wiesner             Updated letter supplementing ECF No. 793 Ex. A-32
 A-21     David Camp                    Updated letter supplementing ECF No. 793 Ex. A-17
          [filed with redactions]
 A-22     Intiya Ambrogi-Isaza          Updated letter supplementing ECF No. 793 Ex. A-02
 A-23     Luis-Orlando Isaza            Updated letter supplementing ECF No. 793 Ex. A-01
 A-24     Martin Feinberg               Updated letter supplementing ECF No. 793 Ex. A-13
 A-25     Naomi Tuzman-Eagan            Updated letter supplementing ECF No. 793 Ex. A-03
 A-26     Rosario Davi                  Updated letter supplementing ECF No. 793 Ex. A-06
 A-27     Chintan Amin                  New letter of support
 A-28     Sara Brancato & Alex Wilson   New letter of support
 A-29     Steven Vegliante              New letter of support
 A-30     Zev Brenner                   New letter of support
 A-31     Gabriel Guerra                New letter of support
 A-32     Sister Aida Luz Vasquez       New letter of support
 A-33     Nataly Arenas Dominichetti    New letter of support
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 3 of 77




         EXHIBIT A-19
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 4 of 77




         EXHIBIT A-19
         document to be filed under seal
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 5 of 77




         EXHIBIT A-20
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 6 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 7 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 8 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 9 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 10 of 77




         EXHIBIT A-21
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 11 of 77



July 17, 2021

The Honorable Judge Paul G. Gardephe
United States District Court Judge
Thurgood Marshall United States Courthouse
New York, NY 10007


To The Honorable Judge Paul G. Gardephe:

My name is David Camp, and I am writing this letter in support of my dear friend Kaleil Dov Isaza-
Tuzman, currently awaiting sentencing in your court. I grew up in the New York area, and now reside in
Seattle, WA, with my wife and two daughters. I have been a long-time marketing executive and
entrepreneur, having held leadership roles in businesses as various as Amazon, Microsoft and
BlackBerry, as well as several start-ups. I am currently Co-Founder and Managing Partner of Metaforce,
a product and marketing consultancy.

I have known Kaleil for over 30 years, as has my wife, since the day we met as freshmen at Brown
University. Kaleil, my wife Kristen and I, all lived together in the same freshman dorm. (Kaleil started
his college career at Brown before he transferred to Harvard.) From our very first interactions as dorm-
mates in our late teens I was struck by the depth of Kaleil’s soul and intellect, the radiance of his spirit,
his authenticity, and the humanity he brought to the world around him. Put simply, Kaleil is a once-in-
a-lifetime friend, filling the world around him with light.

Ever since, we have been connected both personally, and later, professionally, and throughout our
long friendship, Kaleil’s many gifts, as well as his complexity, have become well known to me. Kaleil is a
rare individual who reveals himself at many levels to those who’ve had the good fortune to know him
as I have. He is at once charismatic and an intellectual power-house, and simultaneously humble and
emotionally intense. He loves deeply, he’s fiercely loyal to family and friends, and he cares deeply
about his community. Kaleil is also deeply spiritual, born Jewish and Bar Mitzvah’d but having searched
for Truth in various areas of human thought and belief. When we first met at Brown, he was practicing
Eastern Meditation quite fervently, as he did through much of his twenties. In the last 15-20 years, I
have seen his Judaism become the preeminent spiritual anchor in his life—without which I doubt he
would have been able to traverse the last several years. (I say all of this with some irony, as I am Jewish
by birth as well, but have chosen the Humanist, non-religious path in my own life.)

Kaleil and I were among several co-founders of govWorks in the late ‘90s, a business dedicated to
enabling government to interact with its constituents more efficiently and transparently via online
services. (We implemented systems for online licensing and payments, as well as other types of
constituent interactions, in various states, counties, cities and townships across the country). During
our time working closely together at govWorks (where I was Chief Marketing Officer), many of Kaleil’s
qualities mentioned above were apparent. As CEO of the business, Kaleil managed affairs with its
investors, public sector customers and employees with integrity and transparency, and with a deep
and abiding passion for creating something of value for broader society. govWorks’ mission was to
transform the way government and citizens interact, and Kaleil brought the passion for public service
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 12 of 77


and civic engagement to the effort that is common to his whole family (his father even left his post in
the State of Massachusetts department of public welfare to join the company). govWorks was so
transformational in its possibilities, that as CMO, I wanted document the journey we were on, which
ultimately helped lead to the critically acclaimed documentary Startup.com (2001).

The govWorks mission was innovative and deeply inspirational in its day, and many former public
servants from across the political spectrum got involved with the company as advisors and mentors—
including former Atlanta mayor Maynard Jackson (D) and former Indianapolis mayor Stephen
Goldsmith (R). At govWorks, Kaleil implemented a program where all employees (we grew to over 300
staff) would perform volunteer seminars once per month in New York public schools.

One episode during that time stands out as a notable example of Kaleil’s character and drive to serve
his community. govWorks at that time was outgrowing its offices in downtown NY, and Kaleil, wanting
to use the opportunity to set anchor in a disadvantaged neighborhood, engaged with community and
economic development leaders in NY to create a plan to move govWorks’ offices to a derelict
neighborhood in Harlem. Doing so would come at some cost to the business, with no immediate
benefit, but Kaleil believed deeply in serving the community via business, and pushed hard to make
this transition happen. While ultimately the lot in Harlem govWorks sought to develop ended up being
out of reach, the effort illustrates Kaleil’s character. Even when govWorks’ original business model
failed in the bursting of the dot-com bubble in 2000-2001 and Kaleil had lost all of his equity
investment, he reacted with grace and dignity and helped the business, its customers and many of its
employees find a new home with First Data Corporation. And he took this painful experience and
turned it into a positive in the following years, consulting with and helping other entrepreneurs going
through crisis through Recognition Group and KIT Capital, teaching seminars on overcoming obstacles
to college students and young entrepreneurs around the country, and publishing The Entrepreneur’s
Success Kit in 2005 (St. Martin’s Press). He even appeared on Oprah and Charlie Rose in the early ‘00s,
openly discussing his failure at govWorks and the topic of “starting over” that so many people were
dealing with in the post-dotcom meltdown.

Ever since his indictment and incarceration in Colombia, Kaleil has suffered greatly. I have been by his
side, if not physically then emotionally, during some of Kaleil’s greatest life challenges, including the
failure of his first business, his long-term battle with Non-Hodgkins Lymphoma in his ‘30s and early ‘40s
and his accidental discovery in 2010 that his ex-fiancé was actually married to and living with another
man while they were engaged and preparing to be married. I believe that what Kaleil has gone through
over the last six years eclipses all previous challenges. It is extremely difficult for me to believe in
Kaleil’s actively engaging in fraud, but I of course respect the jury’s decision and the legal process in
our country. I also know from our many conversations over the past several years that Kaleil takes
ultimate responsibility for the fraud that occurred at KIT Digital, and feels deep regret for his mistakes.
Either way, I am of the view that the brutal abuse that Kaleil endured was disproportionate, if
unintentional, punishment to the crimes of which of he has been found guilty.

Kaleil has been punished greatly—physically, reputationally, financially—these past years. He is
contrite and has learned tremendously from this experience. Recently on the phone I told Kaleil he is
the strongest person I have known. I didn’t mean this in terms of literal physical strength, being a
cancer survivor, or even his psychological endurance through his experience in Colombian prison and
his criminal trial. I meant that even in the midst of his most tragic life experience, Kaleil has never given
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 13 of 77


in to anger or bitterness; he has remained kind and caring, and resolute in his spiritual belief that the
world is ultimately governed by love. He has an abiding commitment to his ”mishpachah” (a Hebrew
word literally meaning “family” but in Kaleil’s case including a broader group of us who love and are
loved by him) even when he is surely consumed by pain and anxiety. While Kaleil remains unbroken
spiritually, I see that he has been deeply humbled by this legal process, and all of his suffering has
reshaped his outlook on the world in ways that will positively impact Kaleil’s ability to serve his
community and the world at large in the future. Kaleil has had a lifetime of turning the negative into
the positive. I can already see that happening now, with his work with teenagers in crisis at
Lamplighters, his involvement with the Aleph Institute and Winner’s Circle on recuperative justice, his
public speaking on post-traumatic recovery with MicDrop, and his weekly radio show, Equal Footing. In
light of his experiences prior to trial while in prison in Colombia, Kaleil has been preparing to pursue
joint law and rabbinical degrees and has adopted a life mission to help address the issue of prison
rape—a topic that I personally think is ripe for national dialogue and redress. I believe, if given the
chance, Kaleil will bring the entrepreneurial vigor to this social justice mission that he has brought to
for-profit and not-for-profit initiatives throughout his life.

The prospect of Kaleil serving an additional prison term at this point in the arc of his experience strikes
me as fundamentally unfair, as much for Kaleil and his immediate community, as for our country’s
principles of justice. I believe Kaleil has been sufficiently punished, his life has been forever altered and
the possibility of future malfeasance permanently deterred. I don’t think Kaleil will tread anywhere
near anything that could even be perceived as a grey line again. His lesson has been learned, so to
speak.

Your Honor, Kaleil is a gifted and visionary leader, whose passion for good has been further fueled by
the painful learning, humility and accumulated wisdom of these past few years’ experience. I know I
speak for many, many others whose lives have been blessed by Kaleil’s presence that the idea of losing
Kaleil to prison again will feel like we have all lost, and undermine our innate sense of right and wrong.

Thank you for considering this humble entreaty as you decide Kaleil’s fate, Your Honor. Please have
mercy.


Sincerely,



David Camp

2342 42nd Ave East
Seattle, WA 98112
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 14 of 77




Kaleil and I in Central Park, having one of a walks and talk about life (2019).
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 15 of 77




         EXHIBIT A-22
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 16 of 77



[REDACTIONS IN GREY BELOW]

Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

July 10, 2021

Dear Honorable Judge Gardephe,

My name is Intiya Ambrogi-Isaza and I am Kaleil Dov’s youngest sister. Every time I was in the
courtroom before you, I felt an overwhelming desire to somehow will you and everyone else in
the room - the jurors, the prosecutors - to understand that I was Kaleil’s baby sister and see me
and our relationship as some kind of evidence that he is a different person than he was being
made out to be. I am deeply appreciative to have the opportunity to finally communicate this to
you now. I thank you for your consideration of my words and the many letters you are receiving
from our family and friends, in the context of his upcoming sentencing.

I am 33 years old and I now live in Boston, MA. I followed in my brother’s footsteps and
attended Harvard, where I studied studio art and urban planning. I am currently a Senior
Development Manager for a non-profit community group called Opportunity Communities,
where I work to assemble tax credit and grant financing to produce affordable housing for the
most vulnerable members of our community. I serve on the Board of Directors of a self-directed
learning program for teenagers in my hometown of Holyoke, MA. LightHouse is a hybrid
homeschool and public school diploma program that aims to save teens who have fallen
through the cracks in more traditional educational settings. I also serve on the board of an
organization that runs mentorship and reentry programming and support for people enrolled in
college programs while imprisoned, Partakers, Inc. I am on the City of Boston’s SPARK Council,
which serves a hand-selected advisory council to the Mayor’s office on issues impacting young
professionals in the city. I spend many evenings at community meetings (now virtual), doing
what I can to improve civic engagement and improve the lives of my fellow citizens. I volunteer
weekly at the Catholic parish in my neighborhood, and have been committed to regularly
lending a helping hand at the food pantry during the pandemic. I have dedicated myself to this
line of work at various non-profits because I truly see it as kind of social obligation, a moral
calling. That is the kind of person I was raised to be. It is also who Kaleil was raised to be.

Your Honor may have noticed that we come from a somewhat nontraditional family. Kaleil and I
share a biological father, Luis Orlando Isaza Villegas. My mother is Milagro Isaza-Figueroa,
Kaleil’s stepmother. I have one full sibling, Surya Isaza-Figueroa, who has three beautiful sons.
You will have received letters from all of us. My father has always been a spiritual person, but is
first and foremost a humanist who wanted his children to connect with a greater power in
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 17 of 77



ourselves and the world around us, via whatever dogmatic means resonated with us. Kaleil is a
practicing Jew, following the faith of his mother and his maternal grandparents, who were
Holocaust survivors. I myself, like my mother, am a devout Catholic. In truth, I have leaned
greatly on my faith with ever more commitment since September 2015, when Kaleil was
arrested. While we have both increasingly involved in traditional religious observance over the
course of the last 15 years, since 2015 in particular we have each become more devout
member and strict members of our respective religious communities: Modern Orthodox Judaism
in Kaleil’s case, and Catholicism in my case. Kaleil and I each have tremendous respect for
each other’s faith and accompany the other in prayer regularly. It has provided comfort and
center in the face of what has otherwise been a very disorienting and devastating time for Kaleil,
for me, and our whole family.

When Kaleil was arrested on September 7, 2015, it was an immense shock.

I had last seen my brother on Memorial Day when we were attending our Harvard Reunions
together (our undergraduate graduation classes are exactly 20 years apart). I spent almost all
my waking hours over the course of four days with Kaleil, who I have always been incredibly
proud of, and excitedly introduced him to anyone who would listen. I posted several pictures of
us on social media and tagged Kaleil in the photos. The prosecutors repeatedly tried to claim or
insinuate in November 2015 at a hearing I attended in front of Your Honor, and afterwards in
numerous filings, that they had no idea where Kaleil was, that he was somehow evading justice
and that there was cause to arrest him in Colombia. This has been one of the most offensive
and shocking parts of this whole ordeal. Kaleil was based in New York at the time (as he had
been since the early 90s), and while he traveled a lot for business internationally, he was in and
out of the United States all the time. I am certain that the U.S. Attorney’s Office was aware of
this. In fact, then-U.S. Attorney Preet Bharara was at the same Harvard Reunion to which I
referred (he was there for his 25th-year reunion, and Kaleil was at his 20th-year) and he and my
brother even ran into each other and participated in a group conversation together at the
reunion, as they have mutual friends. Mr. Bharara knew exactly who my brother was, and there
has never been love lost between them, rooted in long-ago social friction.

While we were at our Reunions, my live-in boyfriend at the time, who had not attended with me,
started to send me increasingly berate, intoxicated, and threatening messages. As had actually
already happened previously with a different dangerous relationship, Kaleil was a place of
comfort and of clarity. I was about to get in the car and drive the two hours back to Holyoke, MA
on my boyfriend’s demands, but Kaleil simply would not let me go. This is the kind of big brother
that Kaleil is. Not only did he protect me, but he did it in a way that immediately made it feel like
the danger melted away. I wasn’t cowering or hiding from a belligerent boyfriend (who actually
ended up driving to Boston to try and look for me himself). I was in a bubble with my big brother
having a fantastic weekend and was able to turn my phone off and simply ignore and forget
about the threat. I came out of that weekend having been reassured of my worth and ready to
remove this person from my life.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 18 of 77




I had been in close communication after Reunions and leading up to the date of his arrest
because I had been considering going to work for him again now that I was not tied to the man I
had been living with.1 I had worked for KIT Capital in June 2010 to July 2011, and then again for
all of 2013, where I was the project manager for the Obra Pia Hotel in Cartagena, Colombia. I
needed a lot of convincing to entertain the idea of a return because when I had lived in
Cartagena in 2013, Kaleil could only by there infrequently and I felt somewhat lonely in a city I
did not know. He was also very distracted by the then-bankruptcy issues with KIT Digital, of
which I was marginally aware but never had cause to involve myself in. I had taken the job in
Cartagena with KIT Capital as an opportunity to be close with my brother, to learn from his
discipline, focus and intelligence and quite frankly to bask in the infectious joie de vivre that he
had always had. Without him there, I was not able to live in a healthy way, and sunk into the
depressive and anxiety-driven state that I have struggled with my whole life, sending me back
home to Western MA. It was with all that in mind that my brother was trying to convince me that
this time we would stick together and travel together if needed, but that he was more available
to work side-by-side. It all sounded very promising and I was beginning to get excited imagining
the chance to reconnect with him.

All of that came crashing down. I can’t remember precisely how I first heard of Kaleil’s arrest in
Colombia. As has happened when someone close to me has died, it essentially triggered an
emotional collapse. I alternated between fits of extremely focused struggle to find answers and
to organize and my family on phone calls with his personal lawyer Amanda Blaurock, to call the

1
  I don’t think that’s coincidence. Kaleil has had a way of geographically extracting me from dangerous
romantic situations. He flew me to France for two weeks once, following a night when he saw a boyfriend
yelling at me at my birthday party. Kaleil had my friends join us in what was essentially a staged
intervention. He also offered me the job in Cartagena the first time when I broke up with a senior
associate at my firm, and Kaleil knew I was in a professionally and emotionally vulnerable position.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 19 of 77



embassy, legal teams, lawyer friends, etc., and complete inability to function on a personal care
level. I woke up every morning in a panic to check my phone and see if there was any news
about Kaleil - I was hopeful for any progress and I was equally anxious to make sure he hadn’t
been killed or killed himself. Every day felt like the only thing that mattered that day was making
it to the next day with my brother still breathing. My job didn’t matter, my health didn’t matter, my
finances didn’t matter. I made sacrifices small and large that chipped away at those foundations
to move the needle in any way I could to keep Kaleil safe and feeling loved. It may sound
dramatic to you now, but this was my singular focus.

Kaleil and I grew up traveling back and forth to Colombia as a child and adolescent, and my
family has been deeply impacted by the troubles of the civil war and narcoterrorism there - one
cousin died in a car bomb, one cousin was kidnapped and kept in a hole in the jungle for
months to the point of starvation while his three young children were told he was on a work trip,
and I have myself gone running through the streets upon being told that there was a bomb
threat and to clear the area. I love Colombia, but in my mind there were good families and there
are bad families and we did not mix or fray at the edges; there are people involved in drug
consumption and trafficking and there are their victims. It’s a matter of life and death, not
recreation. Even though my father grew up in and out abject poverty, we had the dignity of
knowing which side we were on. The idea that Kaleil was imprisoned with these people, and
that my father, mother, cousins, and I were going in and out of jail to see him felt like some
parallel, nightmarish, and very dangerous universe.

I took significant time off work to go visit Kaleil in Colombia many times, but also on random
days because I simply could not sit at my desk for the prerequisite number of hours without
sobbing. This went on for months that felt eternal, and the worst part was that there was no end-
date in sight for most of the time. I write this all not to complain about my own suffering (or even
Kaleil’s) but to try to in some way approach being able to describe to Your Honor through the
intensity of my own experience, a glimpse of the horrors that my brother has already faced. He
has already been “punished” in unspeakable ways, that I think are totally incommensurate with
the crimes for which he was found guilty. He lives not only with the scars of having been beaten,
raped, humiliated, deprived of medical care, clean water, heat and food on occasion, but also
with a deep sense of guilt and shame that he has been party in any way of putting his little sister
and his family through this anguish. I know you will hear from him at sentencing how
responsible he feels for all of this, as he has shared this with us privately for years. I have told
him over and over that I do not blame him or resent him for anything that has happened, but I
can’t help but acknowledge that it has been an immense burden for the family.

I need to talk a little bit more about




                             Kaleil has been profoundly altered by his; he has become a
more humble person, who is eager to listen and absorb the pain and wisdom of others.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 20 of 77




                                                                                     I remember
Kaleil said something to me when I visited him in Colombia, something like,“I always knew there
were people suffering, but I didn’t actually feel that suffering and now I do. I feel it all. All the
time.” He and I have always been close, and he has always been someone I’ve gone to for
everyday, romantic or professional advice, but dealing with trauma didn’t used to seem like the
kind of thing he was available for. He is now the first person I turn to.




                                           am confident he will go through the rest of his life
helping survivors in this way, publicly and privately. I know that it will bring him immense pain,
but it will also give him purpose.                                 He has already embarked on
this path through his public speaking at MicDrop on healing from trauma and from similar
sharing on his weekly radio show, Equal Footing.

My brother Kaleil is a good man. He is a good citizen. He is a good and trusted friend. He is a
good member of his religious congregation. He has the ability and intention to help and inspire
others. I could tell you a million other moments in my life where he has done something
generous, or helpful, or joyful that impacted my life. But in summary, he has been a good
brother and son, and he has lived up to that role in a family that demands a lot of social and
moral conviction. I cannot believe that Kaleil would have intentionally committed a crime against
anybody, but I can only accept the jury’s decision and the Isaza family will support Kaleil
through anything and everything that is to come. But, I beg Your Honor to consider what he has
already been through, and whether it was truly necessary. I believe that, at best, the
prosecutors erred in judgement arresting Kaleil in Colombia, and I pray every day for the
strength to forgive them. What has been done cannot be undone, but knowing all of it Your
Honor, I hope you can, in beneficence, close this chapter. Further jail time would not benefit
society or make my brother more able to use his talents for good in the world; it will break him.
The result of his guilty verdict for these crimes has already involved terrible incarceration, a loss
of his reputation and a loss of his material wealth. That all seems more than commensurate with
the crimes for which he was convicted. Even assuming the most intentional and vile guilt, his
punishment should have never have resulted in his rape; I don’t even think it should have
resulted in extended imprisonment prior to an arraignment, and it should not have resulted in
solitary confinement. None of that should have happened and it did. At the same time, I must
also acknowledge that Your Honor’s admonishment of the prosecutors on November 20, 2015
most likely saved my brother’s life (at that point, Kaleil had already been branded a “snitch” at
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 21 of 77



La Picota due to his reporting his rape to the INPEC Judicial Police, and we believe he was
days away from maiming or death in retribution).

I hope that you are moved by my voice to see that further punishment in the form of
imprisonment does nothing to Kaleil that has not already been sufficiently done, and I cannot
bear the idea of him being in jail again. We are all terribly afraid of that.

Kaleil has proven himself a remarkably focused and hardworking person in his past professional
life. I haven’t addressed in this letter all of the charitable causes to which my brother has
devoted much of his life and those to which he has been devoting thousands of hours since his
arrest, because I know they are being addressed in other support letters to Your Honor. I hope
we all have the opportunity to see what Kaleil could do with that same, singular focus on service
on behalf of others post-sentencing—which we all know is where his life is now headed. I pray
that you can grant Kaleil the opportunity to continue down the path that he is already on, toward
a life lived in service of others and not for material gain.

Your Honor, I would like to respectfully close by explaining that I was married last July 2020 (a
“pandemic wedding”, with most participants on Zoom in a Charlestown, MA church). My
husband Nick and I recently gave birth to a beautiful baby boy, and I pray that Kaleil will be able
to be a part of my son’s early life. I know that my child will look up to him and have much to
learn from him, as I have all my life.


Sincerely,




Intiya Ambrogi-Isaza
68 Russell Street, Apt 1
Charlestown, MA 02129
Cell: 413.320.5793
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 22 of 77




         EXHIBIT A-23
           Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 23 of 77




                                               Luis-Orlando Isaza, MSW
                                                    15 Matthew Drive
                                                Easthampton, MA 01027
                                                 isaza1109@gmail.com
                                                       413 552 9010
------------------------------------------------------------------------------------------------------------------------------

Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


July 18, 2021

Dear Honorable Judge Gardephe,

With your indulgence, I will say some words about myself. I am Kaleil Dov Isaza-Tuzman's father. I
was born in the Andes in in north-central Colombia, to a highly respected and devout Catholic family, of
very modest means. I came to the USA in 1965, selected for a merit-based full scholarship as a pioneer
student of LASPAU (Latin American Scholarship Program of American Universities). As a Wien
Scholar at Brandeis University, I pursued undergraduate and graduate studies in Sociology, Social
Welfare, Social Planning, Social Policy and Sociology of Health Care, and later earned a Master in
Social Work degree at the University of Connecticut.

At Brandeis, I fell in love with and married Ani Tuzman, the child of Jewish-Polish immigrants, who
later gave birth to our beloved son Kaleil. I am a proud, long-ago naturalized United States citizen.

My early years in Colombia were marked by poverty and deprivation, often surrounded by danger and
violence -- not only in the external environment but in my own home. My father, a victim of the endless
and chronic violence in Colombia, lost his job and dignity when blacklisted by the government for his
political opinions. The result was a broken, severely depressed and often violent man, whom I
considered an anti-hero. In view of his condition and behavior, I vowed to pursue a nonviolent and just
society.

Since granted the scholarship to study abroad, and in recognition of the opportunities afforded in the
United States, my dear adoptive home, I have tirelessly worked for the last 55 years to enhance the well-
being and quality of life of our American society. I have served as advisor to state governors, secretaries
and commissioners, as well as to city mayors, on matters of health care, housing and education. I have
also served as consultant to the Federal Government and many non-profit charitable organizations. I
have held a number of managerial positions in private and public organizations, always in human service
and philanthropy.
          Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 24 of 77




Retired as Area Director of the Massachusetts Department of Transitional Assistance, I later became
Dean of Social Sciences and Special Assistant to the President at Holyoke Community College. I am the
humble recipient of numerous awards and acknowledgements, among them an Honoris Causa Doctorate
from Elms College, for my work on behalf of the poor and my leadership in the promotion of human
rights, social justice and peace. The National Association of Social Workers of Massachusetts honored
me with its Annual Award for the Greatest Contribution to Social Policy and Social Change. The Senate
and the House of Representatives of Massachusetts have generously issued citations of gratitude for my
significant contributions to the Commonwealth.

I respectfully address you pleading for your mercy when sentencing Kaleil, praying that you will allow
him to go free. Ani and I (as well as my wife of 37 years, Milagro, Kaleil's step-mother) have
endeavored to teach our son a sense of rectitude, of generosity, of kindness—basically, to be good. We
have endeavored to instill in him a sense of fairness and justice and have guided him to live with honor,
in accordance with the law and social expectations. We are proud to say that Kaleil has faithfully
followed our eclectic teachings regarding the value of spiritual life, social justice and community
service. He has diligently worked to be a model, law-abiding citizen. He has been amply recognized for
his lifetime commitment to educational opportunity, social entrepreneurship, political activism,
multiculturalism, and humanitarianism—acting consistently with compassion and generosity. He has
been a loving, supportive and exemplary son, grandson, father, brother and uncle.

Kaleil has always demonstrated a particular concern for those most in need of his emotional and
financial support. Among the beneficiaries of his kindness have been his elderly and frail paternal
grandmother, his low-income-single-mom sister Surya and his physically and psychologically
challenged brother Emmanuel. He generously paid for the pre-school education of his nephew, Surya’s
first-born child. However busy Kaleil might be, he has not failed to call his beloved brother Emmanuel
or answer his calls on a nearly daily basis. When his grandmother (my mother) Romelia was still alive,
she treasured his surprise visits in Colombia that brought her not only joy but also financial respite.
Though not publicly known or ever advertised, Kaleil also financed the education of the children of
some of his most vulnerable employees, including his domestic workers.

On his first and most recent enterprises, govWorks and Obra Pia, respectively, I proudly joined Kaleil as
an employee in the former and as an advisor in the latter. At Obra Pia (a restoration project for a 17th-
century Franciscan convent in Cartagena, Colombia that is part of a UNESCO World Heritage site), I
launched a parallel non-profit foundation designed to provide education, training and employment to
low income individuals in the neighborhood of Cartagena where the project is located. In both the case
of govWorks and Obra Pia, I had the opportunity to personally observe in a business setting my son’s
generosity toward his fellow human beings and his gift for effective leadership.

As you may suppose, I believe in my heart that Kaleil is innocent. Having been a juror (and foreman of a
jury), I know personally how unpredictable juries can be. As an academician, I know that, regrettably,
both judges and juries make mistakes and come to judgements that are later found to be erroneous.
However, I have deep respect for our justice system, and I know this is not the forum to further discuss
such matters

I can say with certitude that we taught Kaleil to be intrinsically trusting, to believe in the integrity of all
human beings, regardless of condition, position or background, whenever possible. In my heart, I
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 25 of 77




believe Kaleil may have been too trusting with certain people and may have failed to recognize signs of
misbehavior that later seem obvious. He may have also made mistakes, under extreme pressure, while
trying to do what he felt was the right thing. I know he would never intentionally hurt others for his own
benefit. I also know my son takes great pride in his life’s work, and feels terrible about the mistakes and
wrong deeds which occurred at KIT Digital.

The consequences of his brutal imprisonment in Colombia have caused our entire family great anguish
and pain. While Kaleil was imprisoned in Colombia, both at La Picota and the Fiscalia, I left behind my
life as it was, stayed within close proximity to the prisons in which he was held as much as I could, and
visited him as often as local prison officials would allow. Beyond the damage to his business and
reputation, his incarceration devastated Kaleil physically and psychologically. While in La Picota, he
was in hell, sexually assaulted, bodily harmed, living from day to day—even hour to hour—in constant
fear of further abuse, without protection and fearful for his very existence. I shed many tears while he
was in that prison, and on the occasion I would be allowed to visit him, I tried to help him retain hope,
while witnessing his suffering, his depression, his anxiety, his fears, his despair, and his feelings of
impotence.

At La Picota, the visits took place in a large, dirty room with dozens and dozens of prisoners and very
little supervision. I personally felt around me the great danger of being in the midst of some of the most
renowned and well-known violent killers on the planet, some of them perpetrators of crimes against
humanity under the aegis of the paramilitary units, FARC or the so-called “common mafia” in
Colombia’s long-running civil war. I also saw what no father should ever see: my son's face and shaken
countenance following days and sometimes hours after physical or sexual abuse. (I visited him on
October 17, 2015, for example, only three days after the most brutal assault of all, perpetrated by men
who I then had the anguish of him quietly identifying and me seeing in the visiting room.) At La Picota,
it was obvious to me that Kaleil lacked the basic safety and sanitary conditions owed to all prisoners,
under international and Colombian law (and as required by the Extradition Convention between the U.S.
and Colombia). I witnessed there the blatant result of violation of his most fundamental human rights.
Yet, facing the possibility (even probability) of retribution, instead of descending into hate, despair or
violence, Kaleil lived the ideals we instilled in him as parents and brought his concerns, and the
concerns of scores of other prisoners, to the Fourth Estate and to the Inter-American Commission on
Human Rights.

When finally transferred to the Bunker of the Fiscalía, Kaleil certainly was held in greater safety and
protection and had better treatment. Yet, he was held in solitary confinement for months there. When I
was allowed visitation at the Bunker, I personally witnessed the detrimental result and full unfolding of
the trauma he had previously experienced at La Picota—resulting in physical illness, depression,
insomnia, critical anxiety and despair, and talk of suicide. I am pained to say that these visits eventually
resulted in my own nervous breakdown, in April 2016, at which point Kaleil and his sister Intiya both
told me, out of selflessness, that it was best that I not visit Kaleil anymore in prison.

I believe both the Colombian government and the U.S. prosecutors failed, in neglecting to protect my
son while imprisoned in Colombia, my original homeland, for ten and a half months. Without success, I
personally pleaded with the U.S. Embassy in Colombia, the Colombian President and even then-
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 26 of 77




U.S. Secretary of State John Kerry, whom I personally but tangentially knew, for Kaleil’s protection.
The fear for the life and safety of my son brought me tears of despair, of helplessness, of anger—all
resulting in my own insomnia, depression, and episodes of hallucination and delusion.

Despite everything I have said above, I wish to express directly and without caveat to Your Honor that
we are profoundly and eternally grateful to Your Honor for saving our son’s life on November 20, 2015,
and also for allowing our son to be out of jail since his return from Colombia. Though house arrest has
obviously continued to deprive him of his liberty, his current situation is in no way comparable to
Colombian prisons.

While under house arrest since July 2016, with the permission of the Court, Kaleil (and on several
occasions, Kaleil and I together) have received much needed mental health counseling sessions. I
believe we both have Post-Traumatic Stress Disorder, though Kaleil’s symptoms are worse than mine.
Milagro and I visit him often at his home in upstate New York (about 3 hours west of where we live in
Easthampton, Massachusetts), and I can personally attest to his vacillation between his innate optimism
and positivity, and his battle with insomnia, depression, and even suicidal thoughts that are still present.
It is excruciatingly hard to see this in Kaleil, who has always been a dreamer and an entrepreneur at
heart (when he was 9- or-10-years-old, he set up a stand in front of the house to sell lemonade and books
of poetry and drawings he and his best friend would make together!).

I am 76 years old. In 2019, I was diagnosed with prostate cancer and went through extended treatment.
Thank G-d I recovered but I do not take for granted any time I have remaining to me. The process of my
screening for cancer, my diagnosis, my treatment and my recovery were all led by and supported by my
children. The presence of my children in my life is essential to my physical and mental health. Earlier
this year I contracted COVID-19, along with my wife and nephews. I was very frightened, given my age
and vulnerability as a recent cancer survivor. Even though Kaleil was recovering from his own bout of
the disease, he and his sister Intiya kept me “in the fight”, constantly calling and providing virtual care.
As soon as Kaleil recovered and had the antibodies (so as to ensure he wouldn’t infect others), he came
to Massachusetts to help us in person. This support was so timely because I was in and out of the
hospital several times and my children were able to advocate on my behalf with doctors and staff. I
cannot bear the thought of Kaleil being sent away again, for both his sake and mine.

Your Honor, please consider that Kaleil has suffered more than enough. My son has never been a danger
to society (or any living thing, for that matter), was never a fugitive and has never been a flight risk. I
believe the U.S. government should never have arrested or caused Kaleil to be incarcerated overseas, but
should have been given him his day in court in New York from the beginning.

Kaleil has maintained the strictest adherence to all requirements dictated by the Court during these last 5
years of house arrest, since his release from prison in Colombia. I believe no beneficial purpose would
be served by any additional time in prison. He accepts responsibility. We appeal to your wise and
generous judgement and pray that you allow Kaleil to use this painful and humbling experience for
continued and greater contributions to society, while a free man again. Kaleil has made significant
contributions to society his whole life, and I am sure will continue to do so. As a family, we will ensure
that his rehabilitation continues, surrounded by love, and for the better of all.
          Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 27 of 77




Respectfully and grateful for your attention,




Luis-Orlando Isaza




  Kaleil and I on the day he was
   released on house arrest in
               2016

                                                Kaleil and I at the Obra Pia construction site
                                                in Cartagena Colombia in 2015, only days
                                                        prior to his arrest in Bogotá




Kaleil in Watertown. MA,                                                           Kaleil and his sisters, Surya
  days after his birth in                                                         and Intiya, at the ceremony of
 1971, with his paternal                                                           my honoris causa doctorate
 grandmother. Romelia.              Kaleil and my mother in
     Ani and myself.                   Colombia, 2006
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 28 of 77




         EXHIBIT A-24
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 29 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 30 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 31 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 32 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 33 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 34 of 77
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 35 of 77




         EXHIBIT A-25
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 36 of 77




The Honorable Judge G. Gardephe
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

July 19, 2021


Dear Honorable Judge Gardephe,


         My name is Naomi (Nomi) Tuzman-Eagan, I am the oldest of Kaleil D. Isaza-Tuzman’s
sisters. I am writing to sincerely ask for leniency as you consider my brother’s sentencing. The
purpose of my letter is to express my strong belief that any punishment due has been served
tenfold, and he would better support this country and the world as a free man. I will give you
some personal background, and share some of the consequences of my brother’s arrest and
subsequent events. His detention in Colombia at U.S. orders, and everything which ensued from
it, has permeated many more lives than just his own. I cannot speak for the hundreds of friends
who have been supporting him along the way, or even for everyone in our extended family, but I
will write about myself and immediate family as well as some about our younger brother
Emmanuel’s experience, since he is not in a position to articulate a letter to Your Honor.

         I am a full-time mom, after being a landscape gardener and musician for many years. I
live in New Orleans, Louisiana with my husband Chance, our four children, and until recently, our
sweet dog Tashi, who Kaleil so graciously helped us re-home, due to some special circumstances
regarding the dog’s safety. Kaleil, whom I affectionately call “Leily”, was 9 years old when I was
born. From my entrance to this world he took care of me with such tenderness and love. I still
feel that same tenderness and love from him more than 40 years later. We grew up together in
Western Massachusetts, specifically Pelham and Amherst. Although technically two families, we
often were like one big family, my father Jim Eagan, and Kaleil’s father Orlando, were like fathers
to us both, and family gatherings included everyone on both “sides”. When I was young, we
shared a two-family house which many thought unconventional, but there was love between us
all. I remember doing a presentation in one of my high school classes in which we had to pick an
individual whom we admired the most in the world to present on. There was no one else
comparable to my brother. I remember standing in front of my class, telling them that I wanted
to grow up to have the integrity, determination, and belief in life and people that he possesses.

        Now, well into adulthood, I feel that same tenderness and love from him as I did so many
years ago. That same sweetness has extended to my children, who call him “Uncle Leily”, and
look forward to any time we are gifted to spend with him. When my third child, Cypress Baruch
Moon was born in 2018, Kaleil requested and was granted court leave from his state of house
arrest to come down to greet him into the world and be the Sandek (the godfather, under Jewish
law) for his Brit Milah (ritual circumcision and blessing). By being the Sandek, Kaleil was agreeing
to be a lifelong mentor and protector to my sweet boy, a promise before God which extends to
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 37 of 77




my other children as well. This past December, he sent my children a video wishing them Happy
Hanukkah and showing them the snowy outdoors outside his window in upstate New York. Kaze,
my 7-year old, watched the video five times, only stopping because he had to go to school. Sula,
my 5-year old, watched it three times in a row, asking when she would be able to go visit him.

         Prior to the COVID-19 pandemic, Chance was working full-time in the entertainment
business, as a choreographer, dancer, musician, and talent buyer for local venues in the New
Orleans area and beyond. Since the pandemic, he has been working on several new ventures to
adjust to these times and support our family. He is in the start-up stages of two businesses, both
of which Kaleil has made himself available to provide mentorship on. One of the businesses
provides streaming services and the other will be a site for local musicians to generate income
playing and selling their music during a time when musicians have lost most of their jobs. Today,
we are in the process of moving to the Northeast to be closer to my brother and other family.
Sula recently underwent major spine surgery and as you can imagine, this was an extremely
difficult time for me and our family. As always, my brother’s love and support helped carry us
through this obstacle (despite the distance). Furthermore, the kids are so excited to spend time
with their “Uncle Leily”, and I am very much looking forward to having his more regular influence
and company in our lives as we will be living in much closer proximity. We have always remained
close, but this is the first time in 20 years we will live next door. I can’t wait.

         This is a painful letter to write. Kaleil and I have always shared a deep love for each other.
No matter what part of the country or world we have resided, no matter the frequency of our
communications, we have remained very close. To really acknowledge the extent to which my
life has been affected by his legal travails and incarceration is personal and hard. Shortly after
Kaleil was sent to La Picota prison, I was diagnosed with an auto-immune disease called
Ulcerative Colitis, which some believe to be caused by stress and or poor diet. I am a very
healthy, consistent eater, so it was unlikely that my diet was the cause. It was very clear that
stress made my UC hugely worse. It was baffling to see how the symptoms coincided directly
with the level of anxiety I was experiencing related to my brother’s brutal incarceration. While he
was in La Picota, my symptoms were debilitating. I will spare you the grotesque details, but it
became difficult to leave the house. My ability to be as present as I wanted to be with children
suffered massively, which has caused me to struggle with depression and anxiety.

        Another event during the time of my brother’s incarceration that caused trauma to my
family was in late 2015, when I found out that my family and I were being stalked by people
extorting Kaleil in prison. At the time I had two children, and was pregnant with my third. While
in La Picota, Kaleil was shown a polaroid picture of me and my children in the background with
the corner of the local newspaper showing the date, implying they would hurt us if my brother
did not comply with their requests. Quite frankly, to this day, I still experience deep anxiety
knowing that these “high-ranking” prisoners and guards were able to make credible threats from
thousands of miles away. My brother bravely resisted this never-ending extortion, at his own
horrible personal cost, and has since helped bring the perpetrators to justice.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 38 of 77




        It has been nearly six years since my brother was first arrested. Enough time for me to
have two more children. Once my brother was back in the United States and no longer in the
danger he had been in and with the help of rehabilitation and medicine my illness has improved,
but it has been a back-and-forth process. I want to give my children the best opportunity at life
and in order to do that I need to have my health intact. I can only imagine the havoc that would
be wrecked on my health if my brother were to be incarcerated again.

         Emmanuel, our younger brother is a special human and light in our lives. He is specially-
abled and works daily to handle diagnosed anxiety. The profoundly unfortunate and life
shattering events which unfolded for my older brother, have caused my younger brother grave
distress and exacerbated his struggle with OCD and other cognitive challenges. He looks up to
Kaleil and is deeply affected by their ability to connect or lack thereof. It was so painful to watch
how much he suffered during Kaleil’s time in La Picota. His anxiety did not just stop when my
brother was state side, due to grappling with understanding the complexity of what had
occurred and not being able to spend time easily with Kaleil. [He did not attend the trial because
after attending the hearing on November 20, 2015, which detailed Kaleil’s sexual assault, he was
so upset that he threw up the entire ride home from NYC to Western Massachusetts, where he
lives.] With the Court’s permission, Kaleil visited Emmanuel during Hannukah for about an hour
at his home in Hatfield, MA. As soon as Kaleil left, Emmanuel posted on Facebook: “So yesterday
I got Proboly [sic] the most beautiful gift I could ever receive it wasn’t store bought or
wrapped…my brother coming to visit me from New York.” Emmanuel is high-functioning and has
excelled given all his challenges. At a very practical level, Emmanuel will always need assistance,
both in his daily life, and financially. Kaleil and I will happily be taking on this responsibility
together, after our parents pass away. We will need each other. I cannot fathom that Kaleil
would be taken away from us, and not be part of our lives at that crucial juncture.

         I believe in my brother Kaleil’s innocence, but regardless of whether he is innocent or
guilty, he has been punished in a way no one should experience. While in La Picota, my brother’s
life was threatened daily. He was violently sexually assaulted, something which he will be
recovering from the rest of his life. His physical and mental health declined rapidly precipitously.
Despite the horrendous circumstances in La Picota, Kaleil still found a way to help people. He
translated indictments for other prisoners, he wrote a letter on the conditions at La Picota which
was signed by almost all the prisoners on his cell block, and submitted to the Inter- American
Commission on Human Rights. Thanks to Your Honor, Kaleil was eventually moved to another
facility (which they called the “Bunker’) which lowered the immediate threat from other
prisoners on his life, but was the equivalent of solitary confinement. He began having more
mental health challenges, so extremely uncharacteristic of his normal self. Kaleil had never
talked about suicide, but a new fear arose in me, when I could hear in his voice over the phone:
the loss of hope and extreme PTSD he was experiencing. He was deprived of a stable space to
recover after the trauma he had been put through. My fear of him being killed decreased when
he was moved to the Bunker, replaced by a fear of the possibility of him taking his own life.

       Since as far back as I can remember I have looked up to my brother, for believing in the
impossible, in following dreams, for loving wholeheartedly and living with integrity. He does not
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 39 of 77




give up and believes in people and wants to help them. His determination has always inspired
me and pushed me forward. When I was in my early ‘20s, he wrote a book, The Entrepreneur’s
Success Kit, about ethical business and the importance of spiritual principles guiding business. I
remember years ago, traveling with him while he lectured at colleges about entrepreneurship.
His inspiring words about being a creator of new ideas and business for the love of it and not for
the money, have always stayed with me.

        During the time since his arrest, I have seen Kaleil crushed in a way I did not think was
possible. I have watched so many family members suffer during this time as well. Further
incarceration, and even continued house arrest, serve no purpose at this point. It will only cause
more pain for our family, not recovery/rehabilitation. My brother Kaleil is one of the smartest
people I have ever known, his care and desire to help people and the world are so great; please
let him live in the world as a free man again and be of help to people. I fear his ongoing
detention may result in irreversible deterioration in physical and mental health, possibly result in
him taking his life, God forbid. I beg of you to use our justice system for justice, I implore you to
recognize that my brother has been punished enough to last a lifetime.

         I want to be a happy mother for my kids, to have balanced health without the looming
fear and depression that come from my brother’s circumstances. I want to be able to have my
kids have their “Uncle Leily” again, whom they love dearly, present in their lives. I want
Emmanuel to be able to have the big brother he needs ready and available to spend time with
him. I want for my brother Kaleil to have his freedom back and be able to begin to rebuild a new
life, forever changed.

       I deeply appreciate you taking the time to read my letter, Your Honor, and the
consideration I know you will take in your decision.

Respectfully,




Naomi Tuzman-Eagan
130 Alvin Callendar Street
New Orleans, LA 70118
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 40 of 77




         EXHIBIT A-26
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 41 of 77



Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

July 17, 2021
Dear Judge Gardephe,
My name is Rosario Davi and I am writing to you in regards to Kaleil D. Isaza Tuzman’s upcoming
sentencing hearing. I think I am in a unique position to give you a sense of who Kaleil is on both a personal
and business level, as I have worked with him on various projects for nearly 20 years, and he has essentially
become a family member at this point. A little more background about myself to give you a sense of who I
am: I am a 42-year-old married son of Italian immigrants who graduated with a B.S. in Finance from Rutgers
University and have lived my entire life in the New York metropolitan area.
I first met Kaleil in 1998, when I was working part time in college at a barber shop, where he was a regular
client of my father. I remember as a 19-year-old being astounded that Kaleil was leaving Goldman Sachs
to launch his own startup. Why would such a young, intelligent man who was on track to reap the benefits
of an eventual partnership position leave all that behind to instead assume the risk of walking into the
unknown world of entrepreneurship? In time, the answer to that question, and I think the essence of who
Kaleil is, would reveal itself to me and make perfect sense. Kaleil is a dreamer and a builder.
Kaleil was an early mentor who helped me navigate my first post college job search, and eventually became
a brother and business partner. As I have worked in many capacities with Kaleil, starting in 2002 as an
unpaid intern and working my way up to becoming his business partner and COO, I am intimately familiar
with the detail of our business accomplishments and career movements over the years. As entrepreneurs
operating, consulting and investing in companies in the tech, digital media and real estate sectors, we always
tried to balance turning a profit with trying to improve the lives of our stakeholders and community
members—trying to always “make good by doing good”.
When I joined KIT Capital (which went by the commercial name of Recognition Group at the time) in 2002,
there was no shortage of tech and media companies that were distressed and needed a hand to help them
restructure and turn around their business. We spent years being the “bull dog” on behalf of our clients. We
were the face of negotiations to exit bad real estate leases. We were the bearer of bad news when a company
had to let employees go whom they could no longer afford to keep. We were the ones who called each
company creditor and spent countless hours negotiating liabilities to pennies on the dollar. We were not
very well liked by all these third parties, but to our clients, we were appreciated. Restructuring is not a
pleasant experience, and among the traits you need to be successful are persistence, attention to detail,
creativity, toughness, and crucially, the vision to see through the difficult times to the other side. These are
the tools that allowed us to help companies navigate crises and be successful. Kaleil took the lessons that he
learned the hard way at his first startup, govWorks.com (which was overleveraged going into the bursting
of the Internet bubble in April 2000, and went through a Chapter 11 reorganization in 2001), and built a
business helping others.
Imagine my surprise when I sat in a courtroom at Kaleil’s arraignment in July 2016, and listened to an
Assistant US District Attorney claim that Kaleil was a violent person because of a decade-old profile in
Forbes Magazine where he referenced our restructuring days as tough and figuratively having to take “a
baseball bat” to negotiations. It was the first time I saw firsthand how the prosecutors, meant to serve justice,
        Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 42 of 77



were not above knowingly twisting facts to fit their narrative. Maybe to someone in criminal justice day in
and day out this type of “advocacy” is normal course; to me, it was a rude awakening.

As the economy continued to improve in the mid ‘00s, our days of restructuring engagements at KIT Capital
were fading away. We were now being approached by some of the entrepreneurs and investors we had
helped during the downturn with ideas that they wanted us to help turn into realities. We also became
investors/operators in these companies. In summer 2005, G. Scott Patterson, an investor in an obscure
Montreal-based company that was streaming television channels online approached Kaleil with an
opportunity. The company, JumpTV, was essentially pirating satellite feeds and encoding them online. It
had a handful of employees and a modest number of customers. At Scott’s request, Kaleil performed a
detailed assessment of the business and its potential. He came to the conclusion that the technology was
innovative and there was a big commercial opportunity, but in order to unlock its potential, JumpTV had to
be operated in the correct way – legally acquiring content rights, patenting technology, putting together a
solid team, all with sufficient capital to grow the business. When KIT Capital invested and came on to
operate JumpTV (with Kaleil acting as President and COO), it had six employees, one office, about 10 TV
channels and minimal paying customers. It also had no clear vision, no plan of attack and nothing resembling
a professional business environment.

In the approximately two years that Kaleil was President and KIT Capital employees were top managers at
JumpTV, the company grew exponentially and purely organically (i.e., with no corporate acquisitions)
Highlights include:

        Going from 6 employees to over 250; from occupying that initial basement office in Montreal to
         offices in Toronto, New York, London, Bogotá, Dubai, Singapore and more throughout the world
        Executing over 300 multi-year channel partnerships and 10+ major studio and professional sports
         distribution partnerships, turning the company from a pirate operation into a legitimate media
         destination
        Raising over $170M through private equity, including a $60M IPO led by Morgan Stanley,
        Building the company to ~$250M in market value, a more than 15x increase from the initial $12M
         valuation
Your Honor, JumpTV represents an apex in KIT Capital’s activities in the ‘00s, but there are numerous
other bona fide success stories I could share first-hand from our first decade in business (including KPE,
Bharosa, Automated Benefits, and others). I sat in Your Honor’s courtroom during the government’s closing
argument, where the prosecutors were painting Kaleil as an M&A specialist, expectations manager and
market manipulator. This is not the Kaleil I know and have worked with for almost 20 years. I know a man
who has worked harder than anyone around him at every step of the way, rescued companies, saved jobs,
and built enduring enterprises. And while numbers and metrics are how we may measure ourselves in
business, Kaleil has always measured himself and encouraged those around him to measure themselves by
other, more personally meaningful data sets.
At JumpTV we were a community of outsiders brought together by Kaleil. The nature of that business (i.e.,
encoding live TV signals from around the world) was that you needed to have team members who spoke
various languages and understood customs beyond that of the US. My colleagues were from dozens of
countries, and we spoke two dozen languages collectively. I myself learned Ugandan phrases (I was the
manager of the African Region). We were not conventional finance professionals. We were comprised of a
team of artists, computer programmers, former attorneys, physical trainers, etc. Kaleil does not just look at
a résumé. He looks at the entirety of a person. He was willing to take risks on people who were
“unconventional”. He gave people chances. We were all treated like partners. We all received equity. We
all had a united goal, and in the end it was a rewarding experience at a personal—not just financial—level.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 43 of 77



And going back to that visionary concept I mentioned earlier… in 2005 people would tell us that no one
would want to watch long-form video content on a computer or other Internet-enabled device. The same
way they told Kaleil in 1999 that no one would want to pay their parking tickets online…
It is after the end of 2007 and our involvement with JumpTV, that we come into the era defined by our
takeover of ROO Group (later named KIT digital). I will not go into metrics and the entire history of our
involvement, as I am sure Your Honor heard enough of that during Kaleil’s case. What I will get into is my
personal experience at KIT digital, to all of which I was prepared to testify under oath in your courtroom. I
was deeply disappointed that I did not get a chance to testify, as I felt the jury would have benefited from
hearing my experience. After the government’s case ended a week before Christmas 2017, I remember
Kaleil’s defense team’s agonizing calculus as they were balancing the benefit of bringing additional
witnesses versus the danger of losing jurors to the holiday and a possible mistrial. I appreciate the
opportunity this letter provides in allowing me to at least express my sentiments about Kaleil.
As I did not attend the trial itself until both sides performed their closing statements (not by choice, but
rather because as a potential witness I was told it was not appropriate for me to be there earlier) and I have
not read any trial transcripts. I do not know what was testified to in your courtroom by other witnesses. What
I can tell you is that from the moment I walked into ROO Group in early 2008, I immediately recognized
that it was a toxic environment. In my role as a restructuring consultant I saw all of the red flags of the worst
clients I had during our restructuring days. Instances of management openly bullying employees, using
company funds in a way that was not appropriate, several open lawsuits alleging fraudulent practices, and
the fact that the Board of ROO all resigned and pleaded with Kaleil to get involved as an investor and CEO.
One of my first recommendations as Chief Restructuring Officer, was to fire the then-President, Steve
Quinn. It was clear even in my initial analysis that Mr. Quinn was carelessly spending company money at
best, and at worst I felt he might be hiring vendors and certain employees on a basis of not what was best
for the company, but rather as part of some sort of kick-back scheme. We were thanked profusely by myriad
employees when he left. Kaleil and I went on to make other tough decisions in an effort to rid ROO of the
people and practices that led it to its distressed state. My only regret in these early days at ROO is that with
hindsight we clearly did not eliminate nearly enough of the toxic elements, chief among them CFO Robin
Smyth. I had no evidence of any wrong doing at that time by Mr. Smyth, as I did with Mr. Quinn, so I could
not recommend firing him at that time, but I had a strong feeling that he was not being genuine on various
matters.

For the ensuing years, I assisted KIT digital from time to time as a special consultant on matters related to
accounts receivable, accounts payable, cash management and, early on, corporate development matters. This
meant that I interacted with the Finance department at KIT digital more than any other group during my
consulting work with KIT digital. I will not get into my personal feelings about Mr. Smyth here as I do not
think Your Honor would be interested, but I find it interesting that not one of his employees on the Finance
team were called by the government to testify on this matter. Had they been, I am confident the jurors would
have heard how much he was detested by his staff, or how he was willing to throw literally anybody under
the bus when even the smallest issue of accountability would arise, or how while they were in the office
through the early hours of the morning rushing to meet filing deadlines he was playing games on his mobile
phone or asleep in a conference room.

Kaleil’s entire legal episode has fundamentally changed me as a person and led me to question a lot of what
I had previously assumed I knew about the law and this country. As I mentioned in the opening paragraph,
I am the son of immigrants to this country. My family came to this country and worked hard, establishing
businesses and becoming citizens. I was taught to do well in school, to get the college degree that eluded
my immigrant parents, and that if I work hard, I would advance in this country. In that approach and
background I found a kindred spirit in Kaleil. Contrary to the skewed picture that I heard portrayed in closing
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 44 of 77



argument in your courtroom, Kaleil was not handed anything in life. He, like me, was born with a wooden,
not silver, spoon in his mouth. The success he had in 20 years of business before his arrest? It was not stolen
or ill-gotten. It was earned by his vision and his hard work. Kaleil lost wealth at KIT digital that he had
earned in the 15 years prior. I hope that the many letters you have received from Kaleil’s former employees,
partners, friends and family will help you see a more complete picture of Kaleil than available solely through
the lens of his trial and conviction.


The past 6 years have been hard. No way around that. But I still work day in and day out with Kaleil. Why
have I stuck around for this? Why I have continued to work with Kaleil trying to finance/sell the Obra Pia
Colombian real estate project? There are certainly easier and more lucrative ways for me to spend my time.
The answer to this is that I have not stayed around for KIT Capital. Or any specific project. I have stayed
for Kaleil, my friend. Not Kaleil my employer. My friend. During his case, Your Honor didn’t hear about
the good deeds Kaleil has performed for me and so many people over the years. His practice of “tzedakah”
(basically tithing) to charities his whole career. His involvement as a mentor for over a decade with the
Sponsors for Educational Opportunity (SEO) (www.seo-usa.org) and the Endeavor Initiative
(www.endeavor.org ). We started the Obra Pia Foundation during our latest project as a way to give back,
train and hire from the impoverished community in Colombia near to where our hotel was being built.

And then there are the “little things” that define Kaleil for me. My seeing him evolve into an ever-more
spiritual and religious person over the last two decades. Or the fact that he never denies anyone he works
with a day off, and always encourages and mentors instead of “giving orders”. Or his constant offering of
help when it has come to my significant medical issues. Kaleil has always been there for me. I had a
successful kidney transplant on April 24, 2018, but the last few years of my life have been filled with pain,
both physical and mental. Early conversations between him and I during this time led us both to commit that
the only way forward was to march through our mutual challenges until we saw daylight. As I was going
through my own battle to stay alive, Kaleil stood by me, as I did for him, and supported me as a friend and
business partner. There were many unknowns. Would we be able to return to anything resembling our past
lives? Would we lose everything we worked for? Would we eventually have an opportunity to continue our
business and contribute to society? Would Kaleil be accepted by friends, family, former colleagues and
associates? I can unequivocally say the man that emerged from this legal ordeal is stronger, more dedicated
to charity, humbled, and focused on making the best version of the world that surrounds him. What helped
me get to the point where I am now, in my medical recovery, has been due in large part to Kaleil being
supportive both in terms of flexibility as it relates to my job and as a friend lending his ear and his heart.
Through a very difficult time period, including his trial and all of its related fall-out and processes, Kaleil
still found the time to dedicate himself to moving his business forward and keeping people employed even
under tremendous stress to himself. At various points the Obra Pia hotel project faced foreclosure, difficult
investor relationships, and partners abandoning the project because of the negative publicity surrounding
his legal case. Despite those challenges, Kaleil fought hard to be able to financially stabilize the project and
work through the challenges to keep staff employed, investors remaining in the project and partners engaged.
I should also point out that at this point all of Kaleil’s equity in Obra Pia is buried under layers of debt in
the project, and anything he would reap from an eventual sale would go directly to his lawyers. Kaleil has
not received any salary from Obra Pia for many years, despite working effectively a full-time job to ensure
that the project would survive. Kaleil works on Obra Pia at this point because it meets his original fiduciary
commitment to his investors, and because it is the right thing to do, simply put.
In addition to countless hours dedicated to Obra Pia since his arrest, Kaleil has again tapped into his positive
social impact/entrepreneurial roots by co-founding DocuVax, an application that allows patients to store and
access important vaccination (i.e., for Covid-19 and flu) and other medical records. Not only does this help
with preventative care, but as someone who has undergone a significant medical procedure, sometimes
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 45 of 77



seeing half a dozen doctors at once, I see how valuable an application like this is because everything is in
one place. Additionally, he has put his own experience with the legal system to good use by acting as an
adviser to a group of investors in the Sakal Fund, as they navigate the process of recouping their investment
from what was basically a Ponzi scheme. Finally, he was able to revive the luxury goods business we had
been working on prior to his arrest in an innovative and beneficial way, setting up Mechanical Art Capital.
He realized two things: 1) many high-end watch dealers and collectors are often victims of predatory lending
rates because it is a very niche industry that traditional banks aren’t accustomed to working with; and 2)
family offices are looking for alternative fixed-income investments, with strong collateral. To address these
two pain points, Kaleil developed a solution where he consults with family offices to provide asset-based
financing to watch dealers and collectors at rates that are much closer to traditional bank loan and low-
interest credit card levels.
Somehow, despite all the work on the above projects, Kaleil has voluntarily dedicated a large part of his
time over the last three-and-a-half years as a Board Member, teacher and business adviser at Lamplighters
Yeshivah in Brooklyn, New York. His time volunteering at Lamplighters has shown him to be dedicated
and selfless at a time when it would have been easiest to focus solely on his legal case and projects that
generate income for himself. As I transitioned to CFO of Lamplighters in 2020 at Kaleil’s suggestion (pretty
interesting unto itself and a testament to Kaleil’s open-minded approach to life, given that I am Roman
Catholic and Lamplighters is an Orthodox Jewish yeshivah!), I was in a position to see firsthand the impact
Kaleil had on the students, parents and teachers of the school. He began his relationship with Lamplighters
as a volunteer teacher within the Boys’ High School program, offering a class focused on practical life
experiences, and bringing in guest speakers including a former U.S. Ambassador, and running a program
where students could be mentored through the entrepreneurship process and encouraging them to explore
opportunities that gave them greater self-confidence and sense of purpose. He also joined as a Director on
the Board and used his business experience to help the organization raise funds as they navigated a
challenging economic environment and set up a new school campus. He provided me with a great amount
of work and mentorship at Lamplighters as the organization traversed difficult times. The amount of time
and effort that Kaleil donated to Lamplighters Yeshivah was truly massive. Many people benefited greatly
from his dedication.

Your Honor, as I conclude this letter, I beg you to take into consideration the last few years of Kaleil’s
ordeal. I still believe that our justice system is the best in the world, but I just do not understand how a U.S.
citizen could be subjected to the conditions Kaleil faced in Colombia. He was imprisoned for nearly a year
before given an opportunity to defend himself. During that time, he suffered from malnourishment and
illness. He lived with narco-terrorists where he was extorted and endured physical abuses that I do not wish
to re-state here. The easy solution would have been for Kaleil to say whatever the government wanted to
hear to get out of there. The easy solution would have been to take his life and escape that hell. But he didn’t.
He fought through it to have his day in court.

I have witnessed firsthand how Kaleil’s incarceration has changed him. He went from being an optimistic,
gregarious person to being in a depressive state for long stretches of time and a recluse on house arrest. His
once positive outlook on future business endeavors has dissipated somewhat, and he worries that our years
of work on our beloved Obra Pia real estate project may have gone to waste. On the positive side, I have
seen him get more involved with his faith, his religious community, and the voiceless amongst us.

Kaleil is a good person. I do not believe the mistakes made while at KIT digital should forever define the
man I have come to know for the last 20 years. I know he is a fighter, but I have also seen him become a
more empathic and humble person over the last half-decade. Your Honor, don’t be shocked when you hear
down the road how Kaleil has turned this experience into something positive and remarkable. He has shown
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 46 of 77



the ability to do this in the past and I believe he will do so again. He just needs the opportunity to have that
second chance. I believe he deserves that chance.

Thank you for listening to me, Judge Gardephe. If there is anything else I can do to help in this matter,
please know that I am willing to do so.

With great respect,

Rosario Davi
110 Willow Grove Drive
Lincroft, NJ 07738




August 2015. Obra Pia team retreat, after walking through the project.




March 2013. KIT Capital team combining work and fun in Park City, UT.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 47 of 77




2005. Signing event for internationally-known hip-hop star Lil’ Kim’s fashion endorsement deal with joint
partners KIT Capital and World Marketing.
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 48 of 77




         EXHIBIT A-27
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 49 of 77




Chintan Amin
555 Waverly Ave
Brooklyn, NY 11238

July 23, 2021

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Gardephe,

          I am writing this letter to you to ask for clemency in sentencing for Kaleil D. Isaza Tuzman.

          I began my career in finance and management consulting working at Bank of America

Merrill Lynch and Ernst & Young, respectively. Currently, I reside in Brooklyn, NY and work in

healthcare management in New York City.

          I originally met Kaleil through my brother, Snehal Amin. Snehal and Kaleil both attended

Harvard College for their undergraduate studies and have maintained a friendship since 1992. I

recall crossing paths with Kaleil at Snehal’s wedding (I was only 10 years old at the time) and a

handful of other occasions. However, today I am proud to call Kaleil my colleague, mentor and

friend.

          Since early 2020, Snehal, Kaleil and I have been working on developing a public health

tool called DocuVax. DocuVax helps participating organizations and individuals confidentially

and securely store, validate and share their own vaccination and other medical records. We believe

this tool can not only make a positive impact on the lives of Americans, but even potentially on

the lives of individuals around the world. Kaleil has been involved as the company’s day-to-day

president or managing director from the start, when DocuVax was just an idea scribbled on a piece

of paper. Today, DocuVax is a functioning website and mobile application. The progress we have
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 50 of 77




made to date is largely due to Kaleil and the knowledge/experience he brings in

technology/entrepreneurship. He oversees matters related to product development, customer

engagement, marketing, human resources, finance and administration.

   Kaleil and I communicate with each other on a daily basis via Zoom meetings, phone calls,

texts or email and, occasionally, in person. Through these interactions I have learned two

preeminent things about Kaleil: First, that he is truly a selfless person, putting the needs of his

family and friends first. He has many people who depend on him at a practical level, but he also

goes out of his way to make an effort for others from the goodness of his own heart. A friend of

his has a son who was considering entrepreneurship/business as a future career choice. Kaleil

brought him onto DocuVax as a summer intern and changed his trajectory for the better.

   Second, Kaleil understands the preciousness of time, and lives each moment fully. On any

given day, you can find him working on DocuVax, prepping for his weekly radio show (Equal

Footing with Dov Tuzman), spending time in study or prayer with his religious community, or

working with a friend as they deal with a life crisis of some sort. It isn’t unheard of for Kaleil to

send WhatsApp messages to me at 3am with finalized user workflows, detailed budgeting reports

or updates on the number of organizations that he has spoken to about interest in using DocuVax.

Without skipping a beat, he is ready for an 8am Zoom meeting a few hours later with our

website/mobile app development team. To have this kind of dedication and attention to detail for

a role that he is not getting paid for—and for an enterprise that very well may end up as a non-

profit—is noteworthy. Without Kaleil, we wouldn’t have been able to succeed in bringing

DocuVax to market, and I am worried that without him the project will not continue to move

forward.
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 51 of 77




   On a personal level, as an aspiring entrepreneur myself, I have had the opportunity to learn

from Kaleil the ins and outs of starting and successfully running a bootstrapped company. I know

this will help me in my career going forward. His guidance and teachings in the years to come are

invaluable to me.

   As I write this letter to you, I am reminded of a specific afternoon with Kaleil and my family

last year, around the July 4th weekend. Kaleil had traveled to Massachusetts for a family wedding

and stopped by Snehal’s home in Boston for a short visit. We sat on the patio on that beautiful

sunny afternoon – Kaleil, Snehal, my sister-in-law, nephews and I – I listened as Kaleil and my

brother recounted stories from their days at Harvard together. As Kaleil provided advice to both

of my nephews (who are currently college students), he spoke intelligently about culture and

politics, but also delicately about mistakes and things he would have done so differently. What

struck me most was that he spoke with so much humility, love and respect.

   I am aware that Kaleil was found guilty by a jury of a federal crime in the Southern District of

New York. I know from our close work together over the last year and a half that Kaleil accepts

responsibility in his life in general and in terms of his legal status specifically. He never complains

about it or attempts to shift blame. I believe he has learned from his mistakes, and those past

mistakes are inconsistent with the Kaleil that I know. The Kaleil that I know and work with is

smart, honest, trustworthy and kind. I believe he has suffered enough personally and been punished

greatly professionally and financially.

   I respectfully ask you not to send Kaleil back to prison, so that he can continue to build

DocuVax with us and so that he can rebuild his life. I believe he is deserving.


Sincerely,


Chintan Amin
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 52 of 77




         EXHIBIT A-28
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 53 of 77




Sara Brancato and Alex Wilson
The Dale, 4 Post Hill Road
Mountain Dale, NY 12763

The Hon. Paul. G. Gardephe
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

July 23, 2021

Dear Honorable Judge Gardephe,

My partner, Alex Wilson and I are writing to ask for compassion in Kaleil Dov Isaza Tuzman’s sentencing.
We own a small restaurant and music venue, The Dale, in Mountain Dale, which is close to Dov’s home in
Sullivan County and has become a center for the musical and performing arts in the area. We’ve known
Dov for two years, in which time he has become an integral part of our daily life and a dear friend.
Mountain Dale has become an emblem of the renaissance taking place in the old Borscht Belt in upstate
NY, with a community of for-profit and non-profit projects dedicated to rescuing what was a somewhat
run-down Main Street and town.

Alex and I joined this new community, one of us moving from the city and the other moving from further
upstate, and opened the The Dale before the pandemic. Each of us had many years of experience in the
food & beverage and design industries, but it was a rough go, given the new-ness of the destination and
the subsequent pandemic. During this challenging period, Dov has been extremely supportive and
generous in offering his time and expertise to us and to other businesses and community activities in
Mountain Dale and the surrounding area.

Dov has introduced us to so many great people, helped us with local community and political
introductions at times, and in particular helped us build bridges with the local Orthodox Jewish
community, which is so strong up here. We really connected with Dov, both because as business owners
and community members, we understand the role that each of us plays in transforming this rural
community and helping lift it out of poverty.

The pandemic was an extremely challenging period in particular for me (Sara). Personally, I lost both my
Father and Grandfather to COVID-19 and during this very dark period, Dov would often lend a
sympathetic ear, which provided me with much solace. He has a tremendous heart and has a capacity for
compassion that is quite unique, given all the things he has experienced. He gives his complete attention
to whoever’s in front of him, despite what he has on his plate.

During the pandemic, our business also suffered. We had to close for a few months and let go of much of
our staff. However, as restrictions were lifted, Alex and I were extremely excited to begin serving our
community again. But we now faced another challenge – finding reliable help again, when many people
were content to not go back to work. There were so many times when I was literally wearing three hats.
Not only was I managing operations, but I also found myself as the maître d’ and server on most nights.
Dov knew that we were struggling, so he connected us with new wait-staff and even provided production
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 54 of 77




support for our musical programming—which is so integral to our business and to Mountain Dale in
general. We offered to pay him, but he refused and instead asked us to donate his compensation to a
charity of our choice. He has continued to provide this support on a weekly basis to this day, for a number
of months, and in so doing supports the local arts community, the return of Mountain Dale, and has
raised thousands of dollars raised for charity.

We want to highlight something particular about Dov’s heart and his approach to life. There’s a large
Orthodox Jewish community in Sullivan County, and Dov is a part of this community, but also has strong
and long-term relationships across all religious and ethnic groups. Unfortunately, not everyone
approaches life this way, and in Sullivan County there is most often complete separation between the
“original” local community, the city “transplants” and the local Orthodox Jewish community. Dov is truly
connected to all of these groups, because has been coming up here with his parents since his childhood,
he’s been a local homeowner and resident for over 20 years, he has lots of city connections, and of
course he is an observant Jew. He naturally connects with everyone, and has gone out of his way to foster
friendship between the local community, the “Brooklyn hipsters” and our Orthodox Jewish neighbors.

A prime example of this was during the recent European UEFA soccer championship, featuring Italy
against England. We decided to do a gathering and a charity fundraiser that day (since as a couple, Alex is
British and Sara is Italian). Dov helped produce the event and ensured that a whole contingent came from
the Lubavitcher community. It was beautiful to see the co-mingling of our local communities. Dov really
has a unique gift of bringing people of all walks of life together. In these divisive times, a person like this
in our community is rare and invaluable. We believe that bridging these communities together is the
secret sauce that will enable Mountain Dale and Sullivan County’s renaissance to be sustainable in the
long-term.

We do not take writing this letter lightly. We are aware that Dov was found guilty by a jury of a federal
crime in the Southern District of New York, pertaining to securities and wire fraud, and we take this
matter very seriously. We met Dov after his arrest and conviction, and are writing this letter to you
requesting leniency, not challenging any verdict. As both friends and taxpayers, we feel further
incarceration of Dov would take away a productive, generous and well-loved member from our
community.

Your Honor, we appreciate your time and diligence in reading this letter.

Respectfully yours,


Sara Brancato & Alex Wilson
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 55 of 77




         EXHIBIT A-29
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 56 of 77




                                        Steven Vegliante
                                             Attorney at Law

July 27, 2021

The Honorable Paul G. Gardephe
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE:     Petition for Mercy in the Sentencing of Kaleil Dov Isaza Tuzman

Dear Honorable Judge Gardephe:

I have known Kaleil Dov Isaza Tuzman for several years in both my capacity as an Attorney as well as
being an elected Town Supervisor in the Town of Fallsburg, where Dov resides in the hamlet of Loch
Sheldrake.

In that time, Dov has confided with me about being found guilty of a crime, and while I did not ask him
to share intimate details, in our discussions I came to know much about the background circumstances
and his treatment in a foreign prison. While I take no position on the criminal charges which led to his
convictions, the verifiable treatment he received outside of the United States, for an extended period,
was inhumane and cruel.

I bring this up in the beginning of this letter as one would think that it would cause someone to be
jaded, or negative. With Dov, I believe it has strengthened his resolve to improve the conditions of those
around him. I believe he is committed to leading a life of purpose and one which helps those around
him.

I have watched him speak up and out for his neighbors and friends, taking active roles in community
events, including raising awareness around a large construction project in Loch Sheldrake that was
mismanaging land clearance and causing significant turbidity in the local watershed. Dov gathered his
neighbors and representatives of the Town together with the developer (who was a member of the
Orthodox community to which Dov belongs) in an effort to try to calm the waters, so to speak.
Ultimately, when the developer disregarded the concerns and continued to damage the watershed, Dov
and his neighbors brought the issue to the attention of the Department of Environmental Conservation
and the local district attorney. This resulted in proper enforcement and rectification of the issue to the

                                             449 Broadway
                                          Monticello, NY 12701
                                             (845)434-6688
                                        (845)-436-7788 facsimile
                                       steven@vegliantelaw.com
                                         www.vegliantelaw.com
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 57 of 77




                                        Steven Vegliante
                                            Attorney at Law

community’s benefit. I commend Dov for these actions, ones which most people in his situation would
have shied away from. I have also witnessed Dov assist mutual friends in whatever way was he could,
both emotionally and with professional guidance, with no expectation of anything in return. Finally, the
Dov I know is committed to his community’s economic development, seeking to build new businesses
that will employ his neighbors.

As an attorney, as his Town Supervisor, and as his neighbor, I am hopeful that Dov will be allowed to
return to our community in fullness. I believe that spiritually and quantifiably we are a better
community with Dov in it, and that he has much to give back to society.

I would respectfully request that you show mercy and compassion in your sentence.



Respectfully yours,



Steven Vegliante




                                             449 Broadway
                                          Monticello, NY 12701
                                             (845)434-6688
                                        (845)-436-7788 facsimile
                                       steven@vegliantelaw.com
                                         www.vegliantelaw.com
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 58 of 77




         EXHIBIT A-30
        Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 59 of 77




The Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007


July 20, 2021


Dear Judge Gardephe,


I am an internationally recognized Orthodox Jewish radio talk show host as well as the founder
of Talkline Network. While Talkline is the country’s first and largest Jewish radio network, after
almost four decades in business we are now more generally faith-based, with listeners of all
backgrounds, religions and creeds.


I first met Kaleil Dov Isaza-Tuzman, in February 2020, when he was a guest on my program,
Talkline with Zev Brenner. During this interview, I asked him very specific questions about his
experiences in the criminal justice system and about his ordeals as a prisoner in Colombia. My
questions were tough, and I knew this was an extremely difficult interview for him because I
asked him to describe in detail his experience from many angles. Not only were my listeners
intrigued, but I was also extremely moved by his perseverance to get his life back on track
upon returning to the United States, and especially after being convicted.


Since my interview with Dov, we kept in touch and I suggested that he host a radio show to
talk about his experiences. I strongly believed that the courage he exhibited during my
interview with him, coupled with his ability to empathetically connect with people would enable
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 60 of 77




him to use this platform to make a positive impact on our society. It took a little prodding, but
needless to say, I was very excited when Dov finally agreed to host his own weekly show on
my network, Equal Footing with Dov Tuzman. Each week he interviews guests with personal
stories to share that can help others. Dov doesn’t shy away from difficult topics like mental
health, tragedy and loss, repairing family relationships, and various religious themes. He
carefully curates his topics and guests in hopes of generating a lively and educational
discussion, with the ultimate goal of obtaining deeper understanding of different perspectives,
faiths and beliefs and showing people that disagreement doesn’t have to mean dislike. It’s
impressive that he’s been able to put on such a quality broadcast despite the pressures of
dealing with his legal situation.


Having been a host for many years, I know how much preparation it takes to pull off a show.
The show is a labor of love for him, on which he spends a great deal of time and does not earn
anything. Dov does everything from the research to even picking out the music played
between breaks. As of today, he has hosted around 50 episodes, which have been broadcast
live in-studio and with audience participation. The show itself is a hit and receives a lot of
positive feedback. While it can be heard worldwide online and is carried on AM and FM
stations in the United States, I personally have seen its positive impact on the Orthodox Jewish
community in which I live. Many of our listeners have been exposed to thoughtful dialogue
with various groups they are unfamiliar with and are now less judgmental of others and
approach life with more empathy and compassion as a direct result of Dov’s thoughtful show.


On the other hand, I do believe that this opportunity has helped Dov with his own rehabilitation
and personal healing. On Equal Footing he confronts some of the traumas and issues that he
grapples with. I listen to his show almost every week. There were times when certain topics
clearly triggered past experiences and trauma for him, but he has been able to approach these
discussions with an open mind and open heart. He is quite open on the show with his audience
about his legal problems, his conviction, his former incarceration, and even his life’s
uncertainty and upcoming sentencing. He has shared his regrets of mistakes many times with
his audience, and does not have rancor in the way he addresses his plight.
         Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 61 of 77




As part of this healing process, I ask that you take into consideration Dov’s public contrition, as
well as his experience in Colombia when deciding on his sentencing—not just for him but for
the message it sends to communities of faith. The conditions and circumstances that he
described to me are unimaginable and have clearly taken (and continues to take) a toll on him.


Dov has been a sincere, giving and loving member of the community since I have known him. I
don’t think he needs to suffer behind bars any longer. With your mercy, he can continue to
focus on building his show and positively impacting his audience by communicating important
lessons to the public via the airwaves. It would be a disservice to my audience for him to be
unable to continue doing his radio program. In fact, I would love to see him expand to more
than one night a week and I would wholeheartedly support this.


Your Honor, thank you for reading this letter of support for Dov.


Sincerely,

Zev J. Brenner

Zev J. Brenner
President
Talkline Nework
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 62 of 77




         EXHIBIT A-31
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 63 of 77




July 25, 2021

The Hon. Paul. G. Gardephe
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Honorable Judge Gardephe,

I am writing this letter today to respectfully request Your Honor’s leniency as you are in the process of
determining the sentence for my dear friend, Kaleil D. Isaza-Tuzman.

My name is Gabriel Guerra-Mondragón and I was born in Puerto Rico in 1942. I served as the United
States Ambassador to Chile from 1994-1998. Over the course of my career, I spent many years living
and working in Latin America, as the Political Officer at the US Embassy in Mexico City from 1980–1983
and Colombian Desk Officer in the Department of State from 1984-1984. In addition to my Foreign
Service experience, I am a member of the Council of Foreign Relations; former member of the Puerto
Rican Legal and Education Defense Fund; and a member of the Puerto Rico Bar Association.

Kaleil and my paths initially crossed in the late ‘90s, when he was involved in the centrist political
organization New Democrat Network (NDN), led by our mutual friend Simon Rosenberg. He described
himself then as a “Rockefeller Republican”, and although I was to his left on the political spectrum, we
held many core values in common. It was in mid ‘00s that we became very close, after we were re-
introduced by a close mutual friend who is a practicing lawyer and political activist in Puerto Rico.

Kaleil and I really bonded with respect to his work for nearly 20 years on the restoration of historical
properties in the old city of Cartagena, Colombia. His passion for colonial architecture and involvement
in the local, disadvantaged community of Cartagena reminded me of my exposure and involvement in
the revival of the old city area of San Juan a decade or two earlier. Even in early encounters, I knew that
Kaleil was a person of fundamental integrity, who defined his mission in life around helping others.

As the years went on, I saw this put into practice institutionally with his Obra Pia Foundation, but more
importantly in the way he has interacted with people on a day-to-day basis over the last decade and a
half. I have done business with Kaleil, stayed in his home, and met his family and know his inner circle of
friends. We have given each other life advice (although I am decades his senior), and comforted each
other in loss. I have witnessed Kaleil up close in meetings with presidents of countries and big business
CEOs, as well as the most humble of his neighbors and friends in Cartagena. He is always the same
person, treating everyone around him with dignity, respect and “cariño”, as we say in Spanish. Despite
his current circumstance and mistakes he may have made, I am proud to call Kaleil one of my closest
friends.

I was overwhelmed with sadness when I heard of Kaleil’s incarceration in La Picota. Over the course of
my career, I have spent a significant amount of time in Latin America and I am keenly aware of the
inhumane conditions of the prison systems, including those of Colombia. As a former U.S. Ambassador
who was at times in the position of advocating for our citizens incarcerated abroad, I believe Kaleil’s
rights as an American citizen were grossly violated.
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 64 of 77




I am comforted by the fact that Kaleil, like me, clings tightly to his faith. I know this is what allowed him
to find the will to advocate for other prisoners in La Picota, despite the violent assaults he endured
there. As I hope Your Honor is aware, he translated and tried to explain indictments for other prisoners
who did not yet have legal representation and he authored a letter on the conditions at the prison which
was signed by almost all the prisoners on the extradition cell blocks. This letter was submitted to the
Inter-American Commission on Human Rights, and resulted in an investigation. It is my belief that a
combination of the IACHR complaint and Kaleil’s work with the Colombian Attorney General’s Office
helped propel the in-depth anti-corruption investigation into the Colombian bureau of prisons in the
ensuing years.

It is hard to overstate the courage it took for Kaleil to speak out publicly, and then to provide testimony
to the judicial police and prosecutors in Colombia about institutional corruption. Your Honor, I believe
Kaleil exposed himself to real retaliation in doing so, even to this day. As I imagine Your Honor is aware,
the anti-corruption investigation into the Colombian prison system that Kaleil helped set into motion
yielded many arrests of senior officials, including the warden of La Picota. I wish I could say I was
surprised. Given my decades of experience in Latin America, I am not. I am also not surprised that Kaleil
chose to step forward despite the risk, given his character and commitment to social justice.

When Kaleil was ultimately convicted in late 2017, I was shocked and saddened but also deeply worried
for his mental health. I was in New York City with him through his post-incarceration years. I was
intimately familiar with his PTSD and also with his legal fight, to which he gave everything. I want Your
Honor to know that, in defeat, Kaleil has not blamed others or lived in anger or bitterness. Instead, he
has re-committed himself to his loved ones and to the communities in which he works and lives. I have
been a witness to his work for years with Lamplighters Yeshivah, having met with his lovely students and
participated in fundraising events with him.

I have also been impressed by Kaleil’s graciousness in the business world in the years since his
conviction. His business reality is very humbling relative to what it once was. He used to run companies
with thousands of employees, and appear on CNBC. Now he focuses on making sure his Obra Pia project
works out in the best way possible, and supports others as a consultant or as a co-founder of small new
businesses. He is very open about his conviction with anybody he meets, and expresses humility and
contrition in his dealings. Early last year, he made a thoughtful and selfless business introduction
between me and another individual that resulted in a wonderful new commercial real estate and
hospitality venture in San Juan, Puerto Rico. The project has already commenced, and promises to bring
employment and revitalize a neighborhood for decades to come. While I wanted to compensate him
somehow for the introduction, his focus was instead where it always has been: in helping others.

With Your Honor’s mercy, I truly believe Kaleil will be able to contribute immensely to society in his new
life. Your mercy would also provide peace to all of his loved ones, many of us who feel the weight of his
punishment. Thank you for your consideration.

Sincerely,
                                           '
Gabriel Guerra-Mondragón
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 65 of 77




         EXHIBIT A-32
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 66 of 77




Cartagena de Indias, D.T. and C.

July 14, 2021

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Dear Honorable Judge,

It is our pleasure to give you warm and loving greetings, from the Congregation of the Franciscan
Missionary Sisters of Maria Auxiliadora, inspired by Saint Francis of Assisi and by Saint Maria Bernarda
Bütler, at the service of the Catholic Church in Colombia. As our chargé d’affaires, I write to you on behalf
all of our Sisters in Colombia.

We understand that our friend, Mr. Kaleil Dov Isaza-Tuzman, is currently at your mercy in his upcoming
judgment and we want to extend a message regarding the relationship that we have with Mr. Kaleil and
his very special project, the Hotel Convento Obra Pia. Mr. Kaleil has worked arduously for many years to
safeguard and restore not only the integrity of our sacred Obra Pia convent as a historic and architectonic
monument, but also the work and memory of our Saint Maria Bernarda (1848-1924), who worked and
died in that sacred place.

The Convento Obra Pia began to be built in 1641, and was completed in 1669, and is the oldest standing
monument of the Franciscan order in our country. It was our convent until middle part of last century,
when it then became a Franciscan hospital and then a Franciscan school. When our congregation could
no longer afford to maintain the Convento Obra Pia and it fell out of our control some decades ago, we
became very worried as it passed from different private hands. It is important to note that certain remains
of our Saint Maria Bernarda (who is one of only few Colombian saints) are inside the Convento Obra Pia,
so it is also a reliquary and pilgrimage site for our Sisterhood throughout South America, including Brazil.
We were very grateful when Mr. Kaleil visited with us after he purchased control of the sacred property
more than 10 years ago. It had been controlled by a private family at that point in time, and had tragically
begun to fall apart in ruins. Mr. Kaleil explained to us his vision of restore the structure, bring back to the
original form, and ensure that the reliquary remain protected.

Mr. Kaleil involved me and my other Sisters from the beginning with design and planning of the site. In
multiple meetings with him from 2010-2015, we were able to perceive a being full of love, kindness and
generosity. He and his father Mr. Luis Orlando Isaza are very spiritually inclined, and have been very kind
      Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 67 of 77




to the Franciscans Sisters and the Cartagena community. Their non-profit organization, the Obra Pia
Foundation, is part of the hotel project to extend a helping hand, offering education and training to
people in the surrounding community of Getsemani, where we also minister.

We have been a part of the Obra Pia Foundation since its beginning in 2013. We are filled with joy each
time we walk by and now see the Convento Obra Pia buildings restored, respected and beautiful. We are
also now able to have access and pilgrimage to the reliquary area at all times. We believe it is a testament
to the commitment of Mr. Kaleil and his professional team that the Hotel Convento Obra Pia project
continued and historical restoration was completed, even with all the troubles over these years.

When Mr. Kaleil was arrested in 2015 in our country, we immediately prayed for his safety, and constantly
sent words and notes of support to him through his family and colleagues who visited him in prison. We
even sent him a small image of our patron Saint Maria Bernarda, which we knew from many talks with
him he would understand even though he is observant of the Jewish religion. We were informed by his
father Mr. Orlando that he kept this small image with him in his prison cell.

We continued to pray for Mr. Kaleil to this day, and will be praying from on his day of sentence. We are
all imperfect in front of our compassionate Lord, and verily we make mistakes each day. We cannot judge
the mistakes of Mr. Kaleil, for that is the task of your Honorable Judge. However, we join to ask for your
kind and loving mercy for a man who has always demonstrated respect, sensibility and appreciation for
our our convent, our Sisterhood, and for the rescue of the memory and experience of faith of our beloved
Saint Maria Bernarda. We humbly ask from you, Honorable Judge, clemency for this cherished human
being.

With a cordial salute and our respect,




Sister Aida Luz Vasquez B.
Franciscan Missionary Sisters of Maria Auxiliadora
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 68 of 77




              Photo No. 1 taken at Obra Pía foundation in 2015




              Photo No. 2 taken at Obra Pía foundation in 2015
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 69 of 77




               Photo No. 3 taken at Obra Pía Convent in 2014




               Photo No. 4 taken at Obra Pía Convent in 2014
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 70 of 77




              Photo No. 5 taken at at Obra Pía Convent in 2020
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 71 of 77




     Photo No. 6 taken visiting Obra Pía commercial section of project in 2020
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 72 of 77




     Photo No. 7 taken visiting Obra Pía commercial section of project in 2020
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 73 of 77




        Photo No. 8 taken visiting Obra Pía hotel section of project in 2020




        Photo No. 9 taken visiting Obra Pía hotel section of project in 2020
Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 74 of 77




         EXHIBIT A-33
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 75 of 77




Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

July 26, 2021

Dear Honorable Judge,

I write this letter to ask for leniency in the sentencing of Kaleil Dov Isaza Tuzman. My name is
Nataly Arenas Dominichetti, Carthaginian (Colombian) by birth, licensed attorney, married, with
experience in corporate and financial law, and expertise in non-profit entities in Colombia. I am
currently acting as Chief Operating Officer and General Counsel of Obra Pia Ltda. Sucursal
Colombia (the Colombian branch of Obra Pia, Ltd.), which develops and manages the Obra Pia
hotel project in Cartagena, Colombia.

I first met Kaleil in 2013, and in our first meeting I observed an entrepreneurial, kind and
passionate worker, with a great interest in leaving a positive impact on others. Thanks to his desire
to create a non-profit foundation in Cartagena, Colombia, he hired me as the Obra Pia Foundation’s
first employee. At the Foundation, in collaboration with the local Franciscan order and municipal
organizations, we provide a platform where individuals in the Getsemani neighborhood (which
surrounds the Obra Pia project) are able to learn and develop vocational skills in hospitality and
then help find professional opportunities in the growing hotel and tourism industry in Cartagena.
Kaleil and his father, Luis Orlando Isaza, worked for years to establish the Obra Pia Foundation,
and I am proud to have served as its Director since inception.

In this brief letter to your Court, I not only wish to speak for myself, but also on behalf of those
“getsemanisense”(the residents of the Getsemaní neighborhood) whose lives have been impacted
positively by Kaleil and his Obra Pia project. Even before I met Kaleil in person, I know of his
activities for years in Getsemaní (not only at the Obra Pia site, but in his earlier development on
Calle Sierpe), and I knew he was not only a successful entrepreneur, but a sensitive person with
whom anybody could share and discuss with him their own needs, vision and opportunities for
their community.

Kaleil’s passage through our city of Cartagena was not in vain, because with his personality and
his great projects, he captured the attention and love of this vulnerable community, that saw in
him and in his projects an opportunity for progress and development for the city but especially for
this local neighborhood. Even now, the Getsemaní “barrio” would not be the same without the
beautiful vistas and active businesses of Calle Sierpe and the Obra Pia complex.

After Kaleil’s arrest in Colombia, my husband and I visited Kaleil in prison whenever we were
allowed. We witnessed with our eyes the environment he faced day by day in the different
detention centers in Bogotá. I personally experienced many times first-hand how security guards
blackmailed visitors and detainees for accessing each other, in what was supposed to be a human
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 76 of 77




right. The cruelty with which Kaleil was treated in Colombia has no justification whatsoever. I am
incredibly ashamed that he had to suffer that much in my country.

As I mentioned, I currently work with Kaleil on the Obra Pia project, managing the branch office
and all of the Colombian operations. I accepted this position in 2016, being fully aware of Kaleil’s
legal status, knowing and studying his case. I hesitate to say so, because as an officer of the
Colombian court I am not in a position to criticize any United States legal proceeding, but I have
been disturbed many times at the developments of his case, and especially statements that his
prosecutors made about Colombian prisons and Kaleil’s situation in 2015/2016 which I know were
false. I have also experienced over years of working together many instances here in Colombia
where people made false accusations, knowing that it has been a difficult time for Kaleil to defend
himself. I believe the strongest statement I can make is that I am not sorry for a second to have
decided to work with Kaleil, despite his situation for all of these years. His extensive knowledge,
experience, leadership and trust in me have helped me grow greatly as a professional. I have not
only learned a tremendous amount about the real estate business and hospitality sector, but through
this work I have been able to grow as a person. Perhaps the biggest positive impact of all is that,
through Kaleil, I met my husband Nicolás Santamaría (who is a professor of architecture at the
University of Cartagena and has worked on the Obra Pia project for many years). Nicolás and I
have built a family together, and we consider Kaleil a member of our family also.

In these more than seven years of having known and worked so closely with Kaleil, I can give
faith to the great human being that he is; his commitment and loyalty to his work team; and his
sincerity and kindness with those who work with him every day. Also, I would like to point out
his incredible perseverance despite the adversities he and the company face, because Kaleil has
not only had to deal with his legal case over the years, but he also had to go throgh difficult
processes in the company. In particular, one of our investors initiated a legal process in Colombia
in 2017 with the Superintendency of Companies (SDS), asserting many severe claims in order to
try to push the branch into insolvency and take control. Thank goodness this proceeding did not
succeed, as through two years of working with the SDS, we were able to prove that nothing wrong
had taken place, and we implemented all accounting and business improvement recommendations
they gave. At Obra Pia we have worked for many years to bring the project to fruition, and we
now completed the hotel and commercial components of the complex, and have tens of thousands
of square feet of hospitality, food and beverage areas open to the public.

I know Kaleil has made many mistakes in his life and feels very sorry about everything that
happened at KIT Digital because he discusses and uses these things as examples with us as a team
every time we face a new decision fork. However, Kaleil is a great human being full of strength,
struggle, perseverance, passion, and especially so much positive energy despite falling down and
living through incredible adversities.

For all of the above, I ask Your Honor to hold mercy with Kaleil Dov Isaza Tuzman and help him
on his forgiveness path. There are very many people in Cartagena in general and Getsemaní
especially who hope the same. We wish to experience his activism and leadership again in person
on our Cartagena streets. His life experience, even falling and standing up again, can be a positive
example for our city and our community.
     Case 1:15-cr-00536-PGG Document 1173-1 Filed 07/27/21 Page 77 of 77




Thank you very much,



NATALY ARENAS DOMINICHETTI
Chief Operating Officer and General Counsel
OBRA PÍA LTD SUCURSAL COLOMBIA
